
	
		II
		111th CONGRESS
		1st Session
		S. 456
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2009
			Mr. Dodd (for himself,
			 Mr. Alexander, Mr. Whitehouse, Mr.
			 Lautenberg, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Health and Human Services, in
		  consultation with the Secretary of Education, to develop guidelines to be used
		  on a voluntary basis to develop plans to manage the risk of food allergy and
		  anaphylaxis in schools and early childhood education programs, to establish
		  school-based food allergy management grants, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food Allergy and Anaphylaxis
			 Management Act of 2009.
		2.DefinitionsIn this Act:
			(1)Early childhood
			 education programThe term early childhood education
			 program means—
				(A)a Head Start
			 program or an Early Head Start program carried out under the Head Start Act (42
			 U.S.C. 9831 et seq.);
				(B)a State licensed
			 or regulated child care program or school; or
				(C)a State
			 prekindergarten program that serves children from birth through
			 kindergarten.
				(2)ESEA
			 definitionsThe terms local educational agency,
			 secondary school, elementary school, and
			 parent have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(3)SchoolThe
			 term school includes public—
				(A)kindergartens;
				(B)elementary
			 schools; and
				(C)secondary
			 schools.
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			3.Establishment of
			 voluntary food allergy and anaphylaxis management guidelines
			(a)Establishment
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the Secretary of Education,
			 shall—
					(A)develop guidelines
			 to be used on a voluntary basis to develop plans for individuals to manage the
			 risk of food allergy and anaphylaxis in schools and early childhood education
			 programs; and
					(B)make such
			 guidelines available to local educational agencies, schools, early childhood
			 education programs, and other interested entities and individuals to be
			 implemented on a voluntary basis only.
					(2)Applicability
			 of FERPAEach plan described in paragraph (1) that is developed
			 for an individual shall be considered an education record for the purpose of
			 the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g).
				(b)ContentsThe
			 voluntary guidelines developed by the Secretary under subsection (a) shall
			 address each of the following, and may be updated as the Secretary determines
			 necessary:
				(1)Parental
			 obligation to provide the school or early childhood education program, prior to
			 the start of every school year, with—
					(A)documentation from
			 their child’s physician or nurse—
						(i)supporting a
			 diagnosis of food allergy, and any risk of anaphylaxis, if applicable;
						(ii)identifying any
			 food to which the child is allergic;
						(iii)describing, if
			 appropriate, any prior history of anaphylaxis;
						(iv)listing any
			 medication prescribed for the child for the treatment of anaphylaxis;
						(v)detailing
			 emergency treatment procedures in the event of a reaction;
						(vi)listing the signs
			 and symptoms of a reaction; and
						(vii)assessing the
			 child’s readiness for self-administration of prescription medication;
			 and
						(B)a list of
			 substitute meals that may be offered to the child by school or early childhood
			 education program food service personnel.
					(2)The creation and
			 maintenance of an individual plan for food allergy management, in consultation
			 with the parent, tailored to the needs of each child with a documented risk for
			 anaphylaxis, including any procedures for the self-administration of medication
			 by such children in instances where—
					(A)the children are
			 capable of self-administering medication; and
					(B)such
			 administration is not prohibited by State law.
					(3)Communication
			 strategies between individual schools or early childhood education programs and
			 providers of emergency medical services, including appropriate instructions for
			 emergency medical response.
				(4)Strategies to
			 reduce the risk of exposure to anaphylactic causative agents in classrooms and
			 common school or early childhood education program areas such as
			 cafeterias.
				(5)The
			 dissemination of general information on life-threatening food allergies to
			 school or early childhood education program staff, parents, and
			 children.
				(6)Food allergy
			 management training of school or early childhood education program personnel
			 who regularly come into contact with children with life-threatening food
			 allergies.
				(7)The
			 authorization and training of school or early childhood education program
			 personnel to administer epinephrine when the nurse is not immediately
			 available.
				(8)The timely
			 accessibility of epinephrine by school or early childhood education program
			 personnel when the nurse is not immediately available.
				(9)The creation of a
			 plan contained in each individual plan for food allergy management that
			 addresses the appropriate response to an incident of anaphylaxis of a child
			 while such child is engaged in extracurricular programs of a school or early
			 childhood education program, such as non-academic outings and field trips,
			 before- and after-school programs or before- and after-early child education
			 program programs, and school-sponsored or early childhood education
			 program-sponsored programs held on weekends.
				(10)Maintenance of
			 information for each administration of epinephrine to a child at risk for
			 anaphylaxis and prompt notification to parents.
				(11)Other elements
			 the Secretary determines necessary for the management of food allergies and
			 anaphylaxis in schools and early childhood education programs.
				(c)Relation to
			 State lawNothing in this Act
			 or the guidelines developed by the Secretary under subsection (a) shall be
			 construed to preempt State law, including any State law regarding whether
			 students at risk for anaphylaxis may self-administer medication.
			4.School-based food
			 allergy management grants
			(a)In
			 generalThe Secretary may award grants to local educational
			 agencies to assist such agencies with implementing voluntary food allergy and
			 anaphylaxis management guidelines described in section 3.
			(b)Application
				(1)In
			 generalTo be eligible to receive a grant under this section, a
			 local educational agency shall submit an application to the Secretary at such
			 time, in such manner, and including such information as the Secretary may
			 reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include—
					(A)an assurance that
			 the local educational agency has developed plans in accordance with the food
			 allergy and anaphylaxis management guidelines described in section 3;
					(B)a description of the
			 activities to be funded by the grant in carrying out the food allergy and
			 anaphylaxis management guidelines, including—
						(i)how
			 the guidelines will be carried out at individual schools served by the local
			 educational agency;
						(ii)how
			 the local educational agency will inform parents and students of the guidelines
			 in place;
						(iii)how school
			 nurses, teachers, administrators, and other school-based staff will be made
			 aware of, and given training on, when applicable, the guidelines in place;
			 and
						(iv)any
			 other activities that the Secretary determines appropriate;
						(C)an itemization of
			 how grant funds received under this section will be expended;
					(D)a description of
			 how adoption of the guidelines and implementation of grant activities will be
			 monitored; and
					(E)an agreement by the
			 local educational agency to report information required by the Secretary to
			 conduct evaluations under this section.
					(c)Use of
			 fundsEach local educational agency that receives a grant under
			 this section may use the grant funds for the following:
				(1)Purchase of
			 materials and supplies, including limited medical supplies such as epinephrine
			 and disposable wet wipes, to support carrying out the food allergy and
			 anaphylaxis management guidelines described in section 3.
				(2)In partnership
			 with local health departments, school nurse, teacher, and personnel training
			 for food allergy management.
				(3)Programs that
			 educate students as to the presence of, and policies and procedures in place
			 related to, food allergies and anaphylactic shock.
				(4)Outreach to
			 parents.
				(5)Any other
			 activities consistent with the guidelines described in section 3.
				(d)Duration of
			 awardsThe Secretary may award grants under this section for a
			 period of not more than 2 years. In the event the Secretary conducts a program
			 evaluation under this section, funding in the second year of the grant, where
			 applicable, shall be contingent on a successful program evaluation by the
			 Secretary after the first year.
			(e)Limitation on
			 grant fundingThe Secretary may not provide grant funding to a
			 local educational agency under this section after such local educational agency
			 has received 2 years of grant funding under this section.
			(f)Maximum amount
			 of annual awardsA grant awarded under this section may not be
			 made in an amount that is more than $50,000 annually.
			(g)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to local
			 educational agencies with the highest percentages of children who are counted
			 under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6333(c)).
			(h)Matching
			 funds
				(1)In
			 generalThe Secretary may not award a grant under this section
			 unless the local educational agency agrees that, with respect to the costs to
			 be incurred by such local educational agency in carrying out the grant
			 activities, the local educational agency shall make available (directly or
			 through donations from public or private entities) non-Federal funds toward
			 such costs in an amount equal to not less than 25 percent of the amount of the
			 grant.
				(2)Determination
			 of amount of non-Federal contributionNon-Federal funds required
			 under paragraph (1) may be cash or in kind, including plant, equipment, or
			 services. Amounts provided by the Federal Government, and any portion of any
			 service subsidized by the Federal Government, may not be included in
			 determining the amount of such non-Federal funds.
				(i)Administrative
			 fundsA local educational agency that receives a grant under this
			 section may use not more than 2 percent of the grant amount for administrative
			 costs related to carrying out this section.
			(j)Progress and
			 evaluationsAt the completion of the grant period referred to in
			 subsection (d), a local educational agency shall provide the Secretary with
			 information on how grant funds were spent and the status of implementation of
			 the food allergy and anaphylaxis management guidelines described in section
			 3.
			(k)Supplement, not
			 supplantGrant funds received under this section shall be used to
			 supplement, and not supplant, non-Federal funds and any other Federal funds
			 available to carry out the activities described in this section.
			(l)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for fiscal year 2010 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years.
			5.Voluntary nature
			 of guidelines
			(a)In
			 generalThe food allergy and
			 anaphylaxis management guidelines developed by the Secretary under section 3
			 are voluntary. Nothing in this Act or the guidelines developed by the Secretary
			 under section 3 shall be construed to require a local educational agency to
			 implement such guidelines.
			(b)ExceptionNotwithstanding
			 subsection (a), the Secretary may enforce an agreement by a local educational
			 agency to implement food allergy and anaphylaxis management guidelines as a
			 condition of the receipt of a grant under section 4.
			
